Petition for Writ of Mandamus Denied and Memorandum Majority and
Dissenting Opinions filed October 14, 2021.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00374-CV



                     IN RE DARRELL ARCHER, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                       County Civil Court at Law No. 4
                           Harris County, Texas
                       Trial Court Cause No. 1145555

                 MEMORANDUM MAJORITY OPINION

      On July 8, 2021, relator Darrell Archer filed a petition for writ of mandamus
in this Court, followed by an amended petition for writ of mandamus filed July 27,
2021. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the
amended petition, relator asks this Court to compel the Honorable Lesley Briones,
presiding judge of the County Civil Court at Law No. 4 of Harris County, to vacate
the court’s June 22, 2021, order granting plaintiffs’ motion to compel discovery in
aid of judgment.

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.




                                       /s/       Kevin Jewell
                                                 Justice


Panel consists of Justices Wise, Jewell, and Spain. (Spain, J., dissenting).




                                             2